June 10, 2019   June 10, 2019




June 10, 2019




                                                                 Supreme Court

                                                                 No. 2016-237-Appeal.
                                                                 (99-511-04)


                In re Austin B.                :




                NOTICE: This opinion is subject to formal revision before
                publication in the Rhode Island Reporter. Readers are requested to
                notify the Opinion Analyst, Supreme Court of Rhode Island,
                250 Benefit Street, Providence, Rhode Island 02903, at Telephone
                222-3258 of any typographical or other formal errors in order that
                corrections may be made before the opinion is published.
                                                                   Supreme Court

                                                                   No. 2016-237-Appeal.
                                                                   (99-511-04)


               In re Austin B.                  :




               Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                           OPINION

         Justice Indeglia, for the Court. The respondent, Austin B. (respondent), appeals from a

Family Court order and judgment finding him delinquent for possession of child pornography,

pursuant to G.L. 1956 § 11-9-1.3(a)(4). On appeal, the respondent asserts: (1) that the Family

Court magistrate erred in denying the respondent’s request for a hearing pursuant to Franks v.

Delaware, 438 U.S. 154 (1978); that the trial justice erred in (2) determining that the search

warrant was supported by probable cause; (3) deciding that the police did not need to obtain a new

search warrant after they determined that their original warrant was based on misinformation; and

(4) not suppressing the respondent’s oral statements to the police at the residence where the search

warrant was executed. For the reasons set forth in this opinion, we affirm the decisions below on

issues one through three and conclude that the respondent waived argument regarding the fourth

issue.

                                                    I

                                      Technical Background

         Because cases involving the crime of possession of child pornography often involve

technical terminology, and because a basic understanding of these principles is crucial to analyze




                                                -1-
the issues before the Court, we will begin with an overview of the technical background and

vocabulary pertinent to this case before delving into the facts.

       An Internet Protocol address (IP address) is a unique string of numbers that all computers

or mobile devices that connect to the Internet acquire. Commonwealth v. Martinez, 71 N.E.3d 105,

107 (Mass. 2017) (citing Internet Corporation for Assigned Names and Numbers, Beginners Guide

to Internet Protocol (IP) Addresses 2, 4 (2011)). IP addresses are owned by an Internet service

provider (ISP), such as Cox Communications, Inc. (Cox). See id. When a person purchases

Internet service from an ISP, the ISP selects from a roster of IP addresses under its control and

assigns a unique IP address to the subscriber at a particular physical address. Id. A subscriber’s

IP address may change, but the ISP keeps a log of which IP address is assigned to each subscriber

at any given moment in time. Id. In the Internet’s early days, the correlation between an IP address

and a subscriber to a particular computer was stronger, because a residential Internet subscriber

went online using only a home computer connected to a hard-wired Internet connection. Id. Today,

though, many subscribers use a wireless Internet router to connect their laptops, cell phones, and

other mobile devices to the Internet. See id. These wireless routers allow multiple devices within

the router’s range to connect to the Internet at the same time. Id. Consequently, “the correlation

between an Internet subscriber’s assigned IP address and any one particular Internet-enabled

device may often be weaker than it once was.” Id. at 108. Nevertheless, “the correlation between

an IP address and a physical address can still be strong, at least when the ISP has verified its

assignment of a particular IP address to a subscriber at a specific physical address at a specific

point in time.” Id.

       Additionally, the matter before the Court also concerns a “peer-to-peer file-sharing

network.” When a person uses these types of file-sharing services, it is akin to “leaving one’s




                                                -2-
documents in a box marked ‘free’ on a busy city street.” Clifford Fishman & Anne McKenna,

Wiretapping and Eavesdropping § 23:25 at 88 (2016) (internal citations omitted). In order to use

a peer-to-peer network, an individual must download software for the program. Peer-to-peer

networks use hash values to verify the content of electronic files that are available for copying.1

Hash values—commonly referred to as “electronic fingerprints”—consist of “a string of numbers

that, for all practical purposes, uniquely identifies a digital file” and will change any time a file is

altered. Martinez, 71 N.E.3d at 108 n.1. Over time, law enforcement and other entities have

identified and confirmed that certain hash values contain child pornography.

                                                  II

                                          Facts and Travel

        We now turn to the facts of the matter before us. On January 2, 2015, Coventry police

detective Kevin Harris, a member of the Rhode Island Internet Crimes Against Children Task

Force (ICAC),2 informed North Smithfield police detective Stephen Riccitelli, also a member of

ICAC, that on December 31, 2014, someone was using a peer-to-peer file-sharing network via the

IP address 68.9.210.241, and was suspected of possessing and sharing images of child

pornography. Detective Harris advised Det. Riccitelli “that a direct connection was made to the

aforementioned IP address and several files of suspected child pornography were downloaded.”

Accordingly, Det. Riccitelli viewed one of the files and confirmed it to be consistent with the

definition of child pornography contained in § 11-9-1.3.3




1
  The search warrant affidavit in this case describes a hash value as “an alpha-numeric string * * *
that is calculated by applying a mathematical algorithm to the electronic data that is contained in
an electronic file.”
2
  The ICAC is a task force administered by the Rhode Island State Police.
3
  General Laws 1956 § 11-9-1.3 defines “child pornography” as:



                                                 -3-
       With this information, Det. Riccitelli conducted an inquiry with the American Registry of

Internet Numbers (ARIN) and determined that Cox was the ISP that owned the IP address. Thus,

Det. Riccitelli “sent legal process to Cox Communications in order to obtain subscriber

information for the account associated with the IP address” on the date in question; in response,

Cox identified a Mr. Barrows of 246 Sackett Street, Unit 2, Providence, Rhode Island (246 Sackett

Street) as the subscriber.4

       Detective Riccitelli requested a “State Control package,” which did not uncover relevant

information, and he also performed a “cross-agency check,”5 which revealed that Mr. Barrows was

associated with 246 Sackett Street and that he was also associated with another address out of state.

Moreover, Det. Riccitelli conducted surveillance in the area of 246 Sackett Street and observed

what appeared to be a three-story house, “gray in color with matching gray trim[,]” and the number

“246” affixed to the front. In his initial investigation, Det. Riccitelli also performed a search for

246 Sackett Street on Vision Appraisal, which indicated that Whitmarsh Corporation (Whitmarsh)



                “any visual depiction, including any photograph, film, video,
                picture, or computer or computer-generated image or picture,
                whether made or produced by electronic, mechanical, or other
                means, of sexually explicit conduct where:
                “(i) The production of such visual depiction involves the use of a
                minor engaging in sexually explicit conduct;
                “(ii) Such visual depiction is a digital image, computer image, or
                computer-generated image of a minor engaging in sexually explicit
                conduct; or
                “(iii) Such visual depiction has been created, adapted, or modified
                to display an identifiable minor engaging in sexually explicit
                conduct.” Section 11-9-1.3(c)(1).
4
  In the warrant, Mr. Barrows was identified by his first and last name. However, because it is not
alleged that Mr. Barrows had any involvement in the criminal activity giving rise to this case, we
will simply refer to him as “Mr. Barrows” throughout this opinion in an effort to maintain some
anonymity.
5
  Detective Riccitelli testified that a cross-agency check is something that police officers use to
input an individual’s name and date of birth in order to show contacts that the individual has had
with other law enforcement agencies in the state.


                                                -4-
owned the property. The appraisal company also listed 246 Sackett Street as a three-family

property.

        Armed with this information, Det. Riccitelli applied for a search warrant for “Computer

hardware, computer software, computer-related documentation, records, documents, material, and

passwords or other data security devices related to the acquisition, possession and transfer of child

pornography.” The search warrant permitted the search of “[t]he person of [Mr.] Barrows * * *

and the premises located at 246 Sackett Street, Unit 2[.]” Detective Riccitelli also filed a

supporting affidavit with his search warrant application, along with Attachments “A” and “B.”6 In

the affidavit, Det. Riccitelli explained the details relating to his investigation, as well as the

necessary technical background. On February 10, 2015, the District Court judge found that

probable cause existed and signed the search warrant.7

        The police executed the warrant the next day.8 When the officers arrived at 246 Sackett

Street, the front door was unlocked, and they proceeded inside. Once inside the residence, the

officers continued up a staircase to the second-floor landing, where, as Det. Riccitelli later testified,

there was only one door.9 One of the officers knocked on the second-floor door, and they were




6
  Detective Riccitelli testified that “Attachment A” contains definitions of terms included in the
items to be seized and “Attachment B” explains “volume of evidence” and talks about the technical
requirements involved when searching computer systems for evidence of criminal activity.
Detective Riccitelli further testified that these attachments were included with the search warrant
for purposes of educating the District Court judge.
7
  We acknowledge that the terms “judge” and “magistrate” are often interspersed in the context of
caselaw concerning search warrant applications. We further note that several judges, as well as a
magistrate, were involved throughout the travel of this case, and many of them have since acquired
new titles. For ease of reference herein, we will refer to them in their capacities at the time of the
proceedings in this case.
8
  There is some discrepancy as to the number of officers that were present the morning of the
search; however, the parties appear to agree that there were between six and ten officers present.
9
  Detective Riccitelli testified that he recalled two doors on the first floor, one marked with the
number “1.”


                                                  -5-
met by a man who identified himself as Frank Akinmurele. It was around this time that the officers

learned that 246 Sackett Street was a Department of Children, Youth, and Families (DCYF) group

home owned by Whitmarsh, and that Mr. Akinmurele was a Whitmarsh employee. Moreover, the

officers inquired about Mr. Barrows and learned that Mr. Barrows was employed by Whitmarsh,

but that he no longer worked at the 246 Sackett Street location. The officers also learned that the

Internet service for 246 Sackett Street remained in Mr. Barrows’ name for financial reasons,

despite his employment at a different location.

       Thereafter, the officers passed through the second-floor door. A few of the officers then

gathered the residents and placed them in the common area while other officers executed the search

warrant.10 The second-floor layout consisted of a staff office, two bedrooms, a common area, a

kitchenette, and a bathroom. In executing the search, the officers “located the router that was used

for the Internet service at that location in the office.” Detective Brian Macera of the Rhode Island

State Police entered one of the bedrooms and located two LG cell phones next to the bed, one of

which had a “cracked” screen. Detective Macera also located a binder with respondent’s name on

it in that bedroom. When Det. Macera attempted to view the contents of the damaged phone, he

determined that the cell phone was password-protected and proceeded to the common room where

the residents were sitting. Detective Macera asked the occupants whose bedroom it was that he

had been in and who owned the cell phones; respondent identified the bedroom and the cell phones

as his own. Upon Det. Macera’s request, respondent provided his passcode to the cell phone; Det.

Macera performed an “on-site preview” of the contents of the cell phone.11




10
   Detective Riccitelli testified that this was “protocol for officer safety” and to “make sure there
is no one hiding and there are no other officer safety issues.”
11
   At the suppression hearing and at trial, the witness testimony only spoke to the evidence found
on the damaged phone.


                                                  -6-
       Detective Macera’s “on-site preview” of the cell phone revealed a folder entitled “Pix.” In

that folder, Det. Macera located approximately fifty to one hundred images that he believed to be

child pornography.12 After the images were discovered on respondent’s phone, respondent was

arrested, taken into custody, and transported to the Lincoln Woods State Police barracks (the

barracks).13

       On October 5, 19, and 27, 2015, a waiver hearing was held in Family Court pursuant to the

state’s request that the case be transferred to Superior Court. On January 28, 2016, a Family Court

justice issued a bench decision denying the state’s motion. Subsequently, respondent filed a

motion requesting a Franks hearing and a motion to suppress evidence—the state objected to both

motions.

                                                A

                                 Motion for a Franks Hearing

       On March 18, 2016, the parties presented arguments concerning respondent’s request for

a Franks hearing before a Family Court magistrate.14 The respondent asserted that he was entitled

to a Franks hearing because Det. Riccitelli, “at a minimum[,]” provided the signing District Court

judge with information in the application for the search warrant “with a reckless disregard to the

truth.” The respondent argued that “Cox specifically stated the information being provided was




12
   A later digital forensic investigation of the cell phone revealed approximately 2,480 images of
child pornography. The state had originally filed a second petition against respondent for
transferring child pornography, pursuant to § 11-9-1.3; however, prior to trial the state dismissed
that petition.
13
   Laura Hay, the residential director of Whitmarsh at the time, was informed that respondent had
been arrested, and she went to the barracks to accompany him. Ms. Hay was present when the
police interviewed respondent at the barracks.
14
   In Franks, the United States Supreme Court announced a procedure to challenge warrants
alleged to have been obtained through misleading affidavits. Franks v. Delaware, 438 U.S. 154,
155-56 (1978).


                                               -7-
for limited business purposes only and they could not guarantee that it represented information

linking the identified customer to the State Police’s investigation.” The respondent acknowledged

that Det. Riccitelli ran Mr. Barrows’ name through the law enforcement databases and conducted

physical surveillance of 246 Sackett Street and that Det. Riccitelli based the affidavit supporting

the warrant on that information.         However, respondent maintained that Det. Riccitelli’s

investigation and cross-agency check could not confirm that Mr. Barrows resided at 246 Sackett

Street and did not reveal any information regarding who lived inside the home.

       In opposing the motion, the state contended that Det. Riccitelli’s statement that Mr.

Barrows resided at 246 Sackett Street “was neither intentionally made to deceive, nor was it made

in reckless disregard of the truth and, in addition, it’s immaterial and irrelevant to finding probable

cause in this case.” The state further argued that, even if Det. Riccitelli’s statement was cast aside,

“there still exists a substantial basis * * * to find the probable cause to search that residence.”

       At the conclusion of the parties’ arguments, the Family Court magistrate issued a bench

decision denying respondent’s motion. First, the Family Court magistrate found that respondent

had standing. Next, he noted the significance of Det. Riccitelli seeking and obtaining information

from Cox to ascertain subscriber information for the account associated with the IP address. The

magistrate acknowledged the discrepancy between Det. Riccitelli’s testimony that he could not

confirm that Mr. Barrows resided at 246 Sackett Street versus the affidavit language indicating

that a review of law enforcement databases confirmed that Mr. Barrows did reside there. He

further highlighted Det. Riccitelli’s testimony explaining that the link established in performing

the cross-agency check did not necessarily mean that Mr. Barrows resided there, but rather that he

had a connection to the address. Ultimately, the magistrate stated: “I cannot find, based upon the

arguments and the documents that have been presented to me, that the word resides being placed




                                                 -8-
in the affidavit—and I do believe it would be hyper-technical scrutiny for the [c]ourt to do this—

was intentionally and recklessly placed in the affidavit for the sole purpose of obtaining a search

warrant.” The magistrate also emphasized that, while not to respondent’s satisfaction, Det.

Riccitelli did perform follow-up investigative work when he surveilled 246 Sackett Street and

completed a cross-agency check. Lastly, the magistrate found that “even if it was removed from

the affidavit * * * there is still sufficient evidence” for a finding of probable cause; he therefore

denied respondent’s motion for a Franks hearing.

                                                 B

                                       Motion to Suppress

       The respondent also filed a motion to suppress the fruits of the search of 246 Sackett Street,

asserting that the affidavit supporting the search warrant application was insufficient to establish

probable cause. This motion was heard before a Family Court justice who later presided over the

trial. The parties presented testimony and arguments on May 2 and 3, 2016. At the suppression

hearing, respondent argued that the officers lacked probable cause to obtain a warrant, and

contended that, pursuant to Maryland v. Garrison, 480 U.S. 79 (1987), the police were required to

obtain a new search warrant when they realized that the warrant was based on misinformation.

Specifically, respondent averred that the warrant was invalid based on Mr. Barrows being named,

because Mr. Barrows did not reside at 246 Sackett Street. Further, respondent contested the use

of “Unit 2,” as there is no such thing as a “Unit 2” at 246 Sackett Street, and because the property

was improperly listed in the warrant as a three-family residence. As such, respondent averred that

the evidence obtained from the invalid search—namely, the cell phone—should be suppressed as

fruit of the poisonous tree.




                                                -9-
       The state argued that the crucial fact in this case was that Det. Riccitelli had information

about the criminal activity occurring and “that they had a fair probability that it was occurring at a

particular place.” The state explained that having the subscriber information and location, as well

as the IP address, is sufficient to establish probable cause and has routinely been upheld in federal

courts. Moreover, the state, relying on our opinion in State v. Storey, 8 A.3d 454 (R.I. 2010),

argued that search warrants are directed at places, not people. The state further contended that the

officers acted reasonably in the execution of the warrant.

       At the suppression hearing, Det. Riccitelli, Det. Macera, and Ms. Hay testified, mostly

reciting the facts discussed above. Detective Riccitelli’s testimony is central to this matter.

Detective Riccitelli testified that Det. Harris advised Det. Riccitelli that a computer user at IP

address 68.9.210.241 was using a peer-to-peer file-sharing network to share files suspected to be

child pornography. Detective Riccitelli testified that he viewed one of the aforementioned files

and confirmed that the file was consistent with the definition of child pornography. Thereafter,

Det. Riccitelli used ARIN to determine that Cox owned the IP address. Accordingly, Det.

Riccitelli sent an administrative subpoena to Cox to obtain subscriber information associated with

the IP address. On January 26, 2015, Cox responded to the legal process and identified Mr.

Barrows, of 246 Sackett Street, Unit 2, Providence, Rhode Island, as the subscriber on the date in

question.   Armed with that information, Det. Riccitelli conducted a review of various law

enforcement databases and confirmed that Mr. Barrows was, at one time, associated with that

address. Moreover, Det. Riccitelli conducted surveillance of 246 Sackett Street and observed the

structure to be a three-family residence, gray in color with matching gray trim. Detective Riccitelli

stated in the affidavit that his training and experience led him to reasonably believe that a device




                                                - 10 -
with Internet connection within 246 Sackett Street was used to facilitate the possession of child

pornography.

       On May 3, 2016, the trial justice issued a decision on respondent’s motion. The court first

explained that “it is reasonable to conclude that Unit 2 refers to the second floor of that property

at 246 Sackett Street.” The court then addressed the use of Mr. Barrows’ name in the affidavit,

and cited Storey for the proposition that search warrants are not directed at persons but instead

authorize the search of places and the seizure of things. The court explained that “Mr. Barrows is

like the proverbial red herring. It may smell a lot. It may smell the case up a lot, but it really has

no bearing on the issue before this [c]ourt.” The court found that the combination of the reasonable

inferences drawn from the facts of this case “certainly indicated probable cause to search that

property[.]” The trial justice upheld the validity of the search warrant and denied respondent’s

motion to suppress.

                                                  C

                                    Bench Trial and Decision

       Shortly thereafter, the trial was held on May 16 through 18, 2016. At trial, Det. Riccitelli

described much of the same information that he testified to at the suppression hearing. A

representative from Cox and Det. Macera also testified. On May 19, 2016, the trial justice rendered

a bench decision. The trial justice recounted the testimony of Det. Riccitelli and discussed the

warrant and the affidavit with attachments, noting the significance of the attachments. The trial

justice then highlighted the “extensive cross-examination” that occurred regarding the issue of Mr.

Barrows being named on the warrant and the reference to “Unit 2.” Then, the trial justice reviewed

the testimony of Det. Macera.




                                                - 11 -
          The trial justice stated that he “felt the [c]ourt had an obligation to comment on” the

questions that were asked at 246 Sackett Street regarding whose room was on the second floor and

whose cell phones the officer had seized. He reiterated the findings of fact that he had announced

at the suppression hearing and ultimately concluded that, “based on the totality of the evidence,

including the property seized, in accordance with the search warrant, the admissions made by the

Respondent, after validly waiving his Miranda Rights, and based upon a clear reading of * * * [§]

11-9-1.3 * * * the Respondent has violated Section 11-9-1.3 of the Rhode Island General Laws,

and is found to be delinquent.” The trial justice sentenced respondent to commitment at the

Training School until his nineteenth birthday, suspended, with probation.15          Additionally,

respondent was required to register as a sex offender for ten years following the completion of his

sentence, pursuant to G.L. 1956 § 11-37.1-4(a). The respondent timely appealed.

          The respondent raises four arguments on appeal: (1) the Family Court magistrate erred in

denying respondent’s request for a Franks hearing; (2) the search warrant was unsupported by

evidence of probable cause; (3) the police improperly executed the warrant, as they were obligated

to obtain a new search warrant once they learned that Mr. Barrows did not reside at 246 Sackett

Street; and (4) respondent’s statements to Det. Macera at the residence and the images recovered

from his cell phone should have been suppressed.




15
     The respondent’s nineteenth birthday was two days after his sentencing.


                                                - 12 -
                                                 III

                                             Discussion

                                                  A

                                          Franks Hearing

       In an effort to remain consistent with the travel of the proceedings below, we will first

address respondent’s argument that the Family Court magistrate erred in denying his request for a

Franks hearing. In Franks, the United States Supreme Court announced a procedure, which we

subsequently adopted, to challenge warrants allegedly obtained using misleading affidavits. See

Franks, 438 U.S. at 155-56; State v. Verrecchia, 880 A.2d 89, 94 (R.I. 2005). The Supreme Court

explained that “where the defendant makes a substantial preliminary showing that a false statement

knowingly and intentionally, or with reckless disregard for the truth, was included by the affiant

in the warrant affidavit, and if the allegedly false statement is necessary to the finding of probable

cause, the Fourth Amendment requires that a hearing be held at the defendant’s request.” Franks,
438 U.S. at 155-56; see State v. Tejeda, 171 A.3d 983, 997 (R.I. 2017). Moreover, “to raise a

Franks challenge, a defendant must establish standing in the area or items sought to be searched

and seized by the challenged warrant.” State v. Patino, 93 A.3d 40, 59 (R.I. 2014).

       The respondent posits that Det. Riccitelli did not properly verify any of the information

about Mr. Barrows and ignored the fact that the cross-agency check provided another address for

him in addition to 246 Sackett Street. The respondent argues that the magistrate should have found

that the challenged statements in the warrant application recklessly disregarded the truth and that

he should have quashed the warrant and the fruits obtained therefrom.

       In reviewing a request for a Franks hearing, this Court has explained that “[t]here must be

allegations of deliberate falsehood or of reckless disregard for the truth, and those allegations must




                                                - 13 -
be accompanied by an offer of proof.” Verrecchia, 880 A.2d at 99 (quoting Franks, 483 U.S. at

171). We review a decision to deny a respondent’s request for a Franks hearing with deference.

Tejeda, 171 A.3d at 997. Moreover, we have stated: “If the statements under attack are found to

be sufficiently false and are set aside, but ‘there remains sufficient content in the warrant affidavit

to support a finding of probable cause, no hearing is required.’” Id. (quoting State v. DeMagistris,

714 A.2d 567, 574 (R.I. 1998)).

       The Family Court magistrate properly denied respondent’s request for a Franks hearing.

Affording deference to the magistrate, our review of the record does not reveal anything within

the affidavit that rises to the level of a knowing or intelligent false statement or one made with

reckless disregard for the truth. Instead, Det. Riccitelli’s investigation ensued after he received

information that someone was sharing child pornography on a peer-to-peer file-sharing network

from a device with the IP address 68.9.210.241. Using that information, police were able to make

a direct connection between the device using that IP address and downloaded child pornography.

Accordingly, Det. Riccitelli learned that Cox was the ISP for that IP address, and the detective sent

an administrative subpoena to Cox requesting subscriber information. The statement that Mr.

Barrows resided at 246 Sackett Street did not entitle respondent to a Franks hearing. Even if we

disregard Mr. Barrows’ name in the warrant affidavit, there was probable cause for the search

warrant, as explained in more detail below, when considering the information regarding the IP

address, the confirmation from Cox, and Det. Riccitelli’s surveillance of 246 Sackett Street.

                                                  B

                           Search Warrant Based on Probable Cause

       On appeal, respondent raises two issues concerning the search warrant: (1) whether the

warrant was based on probable cause and (2) whether the police properly executed the warrant.




                                                - 14 -
The respondent first asserts that “[t]he search warrant drafted by the state police here got

everything wrong and nothing right—not the name of its target, not the place he resided, not the

specific address to be searched.” The respondent contends that “[t]he underlying problem was that

the state police drafted the warrant application as if they had independently verified the information

supplied by Cox Communications, while knowing full well that they had not done so.” Essentially,

respondent challenges the adequacy of Det. Riccitelli’s investigation, and argues that “[a]n IP

address alone should not supply the probable cause for a search warrant when blatantly incorrect

information about the identity of the alleged offender is connected to it * * *.”

       When this Court conducts a review of a search warrant that has issued, it accords “great

deference to the issuing magistrate’s probable-cause determination, so long as there is a showing

of a substantial basis from which to discern probable cause.” Tejeda, 171 A.3d at 996 (quoting

Storey, 8 A.3d at 460). The Fourth Amendment to the United States Constitution dictates that a

warrant must “particularly describ[e] the place to be searched, and the persons or things to be

seized.” U.S. Const. Amend. IV. Similarly, article 1, section 6 of the Rhode Island Constitution

requires that a warrant “describ[e] as nearly as may be, the place to be searched and the persons or

things to be seized.” R.I. Const. art. 1, § 6. We have stated that “an affidavit offered in support

of a search warrant should not be judged as if it had been drafted by one schooled in the niceties

of the law nor should it be interpreted in a hypertechnical manner.” Tejeda, 171 A.3d at 996-97

(quoting Verrecchia, 880 A.2d at 94). This Court has further explained that “the approach to the

probable cause question should be pragmatic and flexible.” Id. at 997 (quoting Verrecchia, 880
A.2d at 94). “[O]ur ultimate inquiry asks whether the magistrate made a ‘practical, common-sense

determination’ that ‘there is a fair probability that contraband or evidence of a crime will be found

in a particular place.’” Storey, 8 A.3d at 461 (emphasis added).




                                                - 15 -
       We explained in State v. DeLaurier, 533 A.2d 1167 (R.I. 1987), that “the name in [a]

warrant is unnecessary to the warrant’s validity.” DeLaurier, 533 A.2d at 1170; see also Storey, 8
A.3d at 466.    Instead, “[t]he application requires the name of the owner ‘if known.’” Id.

Importantly, we have made clear that “[s]earch warrants are not directed at persons; they authorize

the search of places and the seizure of things, and as a constitutional matter they need not even

name the person from whom the things will be seized.” Id. (brackets omitted) (quoting Zurcher v.

Stanford Daily, 436 U.S. 547, 555 (1978)).

       This Court has not yet addressed the precise issue of whether information that an IP address

at a particular physical address is being used to send or receive child pornography creates a

reasonable probability that the child pornography will be found within that physical location.

However, several federal and state courts have agreed that it does. See, e.g., United States v.

Featherly, 846 F.3d 237, 240 (7th Cir. 2017) (holding that “the connection between an IP address

and a modem at an Internet subscriber’s residence is sufficient to justify a search”); United States

v. Vosburgh, 602 F.3d 512, 526 (3d Cir. 2010) (agreeing with “several Courts of Appeals [that]

have held that evidence that the user of a computer employing a particular IP address possessed or

transmitted child pornography can support a search warrant for the physical premises linked to that

IP address”). In fact, respondent “acknowledges that a number of courts have found that probable

cause may be established solely through evidence of an IP address connected to a specific

residence rather than the identity of the subscriber.”

       The Massachusetts Supreme Judicial Court recently decided a case with facts similar to the

matter now before us, concluding that an IP address at a certain location was sufficient to establish

probable cause to search that location. See Martinez, 71 N.E.3d at 114. In Martinez, the defendant

appealed from his conviction of possession of child pornography, arguing “that the police needed




                                                - 16 -
to do more to link the defendant to the place searched and the items seized before a warrant could

validly issue.” Id. at 107. There, the investigating officer discovered that a computer using a

specific IP address was using a peer-to-peer sharing network and sharing suspected child

pornography. Id. at 108. The officer then conducted an Internet search and determined that

Comcast Cable was the ISP for that IP address; the officer issued a subpoena to Comcast to obtain

the subscriber information for the IP address. Id. at 108-09. After the officer obtained the

defendant’s name (as the subscriber) and the physical address associated with the IP address, the

officer referred the investigation to the local police department, and an officer there sought and

received a search warrant based on that information. Id. at 109.

       On appeal, the central question before the court in Martinez was whether the information

that the IP address had been assigned at the time in question to an Internet subscriber at a specific

physical address was “sufficient to establish probable cause for the search, even though the named

subscriber was neither listed as, nor confirmed to be, living in the unit, and even though police had

no information before the search linking the defendant to the residence.” Id. at 110. In holding

that the warrant was valid, that court concluded “that there was probable cause to search for

evidence related to sharing child pornography based on the information police obtained through

their [peer-to-peer network] surveillance and the administrative subpoena, independent of whose

name was on the Internet account or in the housing development’s records.” Id. at 111-12.

Moreover, the court stated that: “The temporal and geographical links between the target IP

address and the physical address to be searched provided a substantial basis for concluding that

evidence sought (computers and related items) was connected to the suspected crime (possessing

or sharing child pornography) and likely would be found at the specified premises (the apartment),




                                               - 17 -
and therefore gave rise to a sufficient nexus between the suspected criminal activity and the

residence.” Id. at 111.

       We are mindful that searches of computers and cell phones lend themselves to situations

where the danger of the Fourth Amendment’s privacy concerns may well be at its greatest.

Nevertheless, we are satisfied that Det. Riccitelli’s actions here alleviate those concerns. In line

with the officers’ investigations in Martinez, Det. Riccitelli did take steps to corroborate and

develop the information he received from Det. Harris. While Det. Riccitelli might have been more

thorough in his investigation, the law does not require him to do so. Upon being informed that the

IP address 68.9.210.241 was suspected of involvement with child pornography, Det. Riccitelli

reviewed the images associated with that IP address and confirmed that the images were consistent

with the definition of child pornography in the statute, based on his training and experience. Then,

Det. Riccitelli determined that Cox was the ISP for the IP address at issue, and he accordingly

requested subscriber information from Cox. After learning the physical address associated with

the IP address, Det. Riccitelli performed a cross-agency check and confirmed that Mr. Barrows,

the named subscriber, had once had an affiliation with the address. The respondent makes much

of the fact that Det. Riccitelli used the word “resides” in the affidavit. Like the trial justice,

however, we do not find the use of that word to be detrimental here.16 Detective Riccitelli provided

more than enough information in the warrant application and supporting affidavit to establish “a




16
   We note that the Internet user being a resident of 246 Sackett Street is of no moment. There
was still probable cause to search the residence because modems and routers, used to connect to
the Internet, maintain logs of the devices that connect to them. See Commonwealth v. Martinez, 71
N.E.3d 105, 114 n.10 (Mass. 2017). That information is valuable evidence, as it may assist in
leading police to an offending device, even if an offending individual’s device is not at the
residence at the time of the search.


                                               - 18 -
fair probability that contraband or evidence of a crime would be found” at 246 Sackett Street.

Storey, 8 A.3d at 463 (brackets omitted) (quoting State v. Byrne, 972 A.2d 633, 638 (R.I. 2009)).

       In Storey, we upheld the validity of a search warrant, holding that “there was probable

cause to search the entire place articulated in the warrant, [so] it was not necessary for the

magistrate to take into account who else was living there when he authorized the place to be

searched.” Storey, 8 A.3d at 466 (emphasis in original). Similarly, here, the warrant application

listed the correct IP address and the correct physical address linked to that IP address. The fact

that Mr. Barrows was personally named, but not a resident of 246 Sackett Street, does not

invalidate the warrant. As in Martinez, we opine that Det. Riccitelli’s investigation established

probable cause to search for evidence relating to child pornography at 246 Sackett Street, Unit 2,

despite Mr. Barrows being the named person in the search warrant. Accordingly, we affirm the

hearing justice’s denial of respondent’s motion to suppress.

                                                C

                               Execution of the Search Warrant

       Additionally, respondent asserts that, even if the warrant was based on probable cause

when issued, “it should have become immediately clear to the officers upon entering the Sackett

Street group home that they were confronted with a plethora of new information and they needed

a new warrant.” The respondent argues that the police were required to seek a new warrant when

they entered 246 Sackett Street, proceeded to the second floor to an unmarked door, and when Mr.

Akinmurele informed them that: (1) it was a DCYF group home for minor residents, not a

multifamily structure and (2) Mr. Barrows—the named target of the warrant—was a Whitmarsh

employee but did not reside there. The respondent contends that “because the location the

magistrate intended to be searched in the warrant was diametrically different than the place the




                                              - 19 -
officers searched, the evidence seized therein should have been suppressed.” To the contrary, the

state argues that the warrant permitted the police to search “Unit 2” and that the police were

reasonable in believing that the second floor of the building constituted that unit.

       This Court’s “review of whether a warrant states with sufficient particularity (or as nearly

as may be) the description of the place to be searched * * * requires bifurcation.” Storey, 8 A.3d

at 460. We afford great deference through application of the clearly erroneous standard to the

“findings of fact made by the trial justice in denying a motion to suppress for want of

particularity[.]” Id. Thereafter, this Court conducts a de novo review in “the application of

constitutional law regarding particularity to the facts.” Id.

       The respondent relies heavily on Garrison for the proposition that the officers, upon

learning new information about the use of 246 Sackett Street and the fact that Mr. Barrows did not

reside there, were required to seek a new warrant. In Garrison, the police obtained a search warrant

for the third-floor apartment of a suspect named McWebb. Garrison, 480 U.S. at 80. “When the

police applied for the warrant and when they conducted the search pursuant to the warrant, they

reasonably believed that there was only one apartment on the premises described in the warrant.”

Id. As it turned out, however, there were two apartments, and the police initially entered the wrong

one, where the defendant resided. Id. Before the officers realized they were in the wrong

apartment, they discovered contraband leading to the defendant’s arrest. Id. The defendant filed a

motion to suppress the evidence found in his apartment, arguing that the search was invalid

pursuant to the Fourth Amendment to the United States Constitution. Id. at 80-81. The Supreme

Court upheld the trial court’s decision to deny the suppression motion, reasoning that “[t]he

objective facts available to the officers at the time suggested no distinction between McWebb’s

apartment and the third-floor premises.” Id. at 88. The Court explained that, if the officers had




                                                - 20 -
become aware of their mistake prior to entering the apartment, they would have been obligated to

limit their search. Id. at 86. Further, the Court stated: “Prior to the officers’ discovery of the factual

mistake, they perceived McWebb’s apartment and the third-floor premises as one and the same;

therefore their execution of the warrant reasonably included the entire third floor.” Id. at 88. In

conclusion, the Court noted that “the officers’ conduct was consistent with a reasonable effort to

ascertain and identify the place intended to be searched within the meaning of the Fourth

Amendment.” Id. at 88-89.

        The facts of this case are distinct from those of Garrison. In Garrison, the officers were

in the wrong apartment because there were two apartments on the third floor, instead of one. Here,

the fact that 246 Sackett Street was being operated as a group home does nothing to invalidate the

fact that the officers reasonably and objectively believed that the only second-floor apartment

constituted the “Unit 2” that the warrant authorized them to search.

        Detective Riccitelli had received credible information that a crime had occurred through

the use of the IP address. Detective Riccitelli then went through the phases of his investigation to

determine that the IP address was associated with the physical address of 246 Sackett Street, Unit

2, and that the structure was a multifamily unit. There is nothing in the record to indicate that Det.

Riccitelli had any information that Unit 2 did not exist. When the police arrived at 246 Sackett

Street, they proceeded to the second floor of the structure and knocked on the only door there.

Upon passing through the door, the officers were confronted with a layout consistent with an

apportioned multifamily structure. The respondent’s bedroom was on the second floor, and the

cell phone containing child pornography was seized from that bedroom.

        Further, as discussed at length herein, Mr. Barrows’ whereabouts is irrelevant to the

execution of the warrant as his name was not required for a valid warrant to issue. The




                                                  - 21 -
respondent’s suggestion that Mr. Akinmurele’s statements to the police required them to get a new

warrant is also misplaced. See United States v. Ayers, 924 F.2d 1468, 1479-80 (9th Cir. 1991)

(holding that the police had the right to execute the warrant, notwithstanding the defendant’s

mother’s statement that the defendant did not reside at the residence, because the police had

independently confirmed the address in their investigation). Mr. Akinmurele could have been Mr.

Barrows, or could have been the suspect using a device associated with the IP address.

Consequently, the police here acted reasonably based on the objective facts known at the time.

The warrant described the place to be searched and the items to be seized with sufficient

particularity, and the officers were permitted to perform the search on that existing warrant.

                                                 D

                              Custodial Interrogation at the Home

       For the first time on appeal, respondent raises a custodial-interrogation argument, asserting

that his statements to police at 246 Sackett Street and the evidence obtained from his cell phone as

a result of those statements should be suppressed. Specifically, respondent now contends that

“even if one were to assume that the state police entered and searched the group home pursuant to

a valid search warrant, the statements [respondent] made to the police while detained inside his

home * * * should have been suppressed because at the time those statements were made

[respondent] was a juvenile in police custody and under interrogation who had not been advised

of his rights.” The respondent challenges his statements to police admitting his residence in the

searched bedroom, acknowledging his ownership of the cell phone, and providing his PIN number

needed to access the phone’s contents.17




17
  The respondent does not raise any argument on appeal concerning statements made at the
barracks after his arrest.


                                               - 22 -
       The state maintains that respondent’s arguments regarding custodial interrogation and any

statements he gave while the officers searched the home are waived. The state highlights that

respondent failed to raise the argument below and, even when encouraged by the trial justice to do

so, only disputed the admissibility of his statements at the barracks or referred back to his search

warrant arguments.

       Pursuant to our “raise-or-waive” rule, we will not consider respondent’s arguments

pertaining to this issue on appeal. See State v. Romero, 193 A.3d 1167, 1170-71 (R.I. 2018)

(explaining that “[i]n accordance with this Court’s longstanding ‘raise-or-waive’ rule, if an issue

was not properly asserted, and thereby preserved, in the lower tribunals, this Court will not

consider the issue on appeal”) (quoting Miller v. Wells Fargo Bank, N.A., 160 A.3d 975, 980 (R.I.

2017)). We have made clear that, “in order to satisfy the strictures of our ‘raise-or-waive’ rule, an

evidentiary objection must be ‘sufficiently focused so as to call the trial justice’s attention to the

basis for said objection.’” State v. Diefenderfer, 970 A.2d 12, 30 (R.I. 2009) (deletion omitted)

(quoting State v. Warren, 624 A.2d 841, 842 (R.I. 1993)). “A mere oblique reference to an issue

that is not litigated and upon which a factual predicate is not even sought to be made furnishes no

basis for appellate review.” State v. Fogarty, 433 A.2d 972, 974 (R.I. 1981).

       Prior to trial, respondent filed a motion challenging the validity of the search warrant,

arguing that his statements at the barracks should be suppressed as fruit of the poisonous tree.

During closing arguments at the suppression hearing on May 3, 2016, the trial justice explained

that his understanding was that the suppression hearing “was directed, essentially, towards the

search warrant and the execution of the search warrant and not whether or not the statements made

by the Respondent were in any way coerced or in violation, say, of his Miranda rights.” At that




                                                - 23 -
time, respondent’s counsel specifically stated: “[T]here hasn’t been an issue raised with respect to

whether my client was in custody for Miranda purposes when he gave those answers.”

       Notably, the trial justice invited the respondent to brief the issue of custodial interrogation

and also invited the respondent to file a motion and have another hearing on the issue,

notwithstanding the respondent’s failure to make a motion on those grounds. Anytime the topic

of custodial interrogation at 246 Sackett Street did arise at trial, the respondent’s arguments

consistently referred back to the search-warrant argument, contending that the statements should

be suppressed as fruit of the poisonous tree. At trial, the respondent’s counsel asked Det. Riccitelli:

“Prior to being interrogated at the police station, [the respondent] did not make a statement to the

police, correct?” Detective Riccitelli responded: “Prior to his interview, no.” After that question,

counsel continued with her cross-examination, never probing Det. Riccitelli on the subject of

custodial interrogation at 246 Sackett Street. In rendering his decision, the trial justice noted, as

he did at the suppression hearing, that the court “did not find that a significant challenge was made

by Respondent to the voluntariness of the statement or the voluntary waiver of his rights under

Miranda.” The trial justice further stated that “[e]verything that was indicated, in the [c]ourt’s

opinion, in the nature of challenge, was to the original search warrant and the basis for that,

including the affidavit.” Ultimately, the trial justice made his own ruling on the matter, concluding

that the respondent was not in custody at 246 Sackett Street and that the respondent “volunteered

answers to both questions[.]” For these reasons, we hold that the respondent waived any argument

regarding custodial interrogation at 246 Sackett Street.




                                                - 24 -
                                              IV

                                          Conclusion

       For the above-stated reasons, we affirm the judgment of the Family Court. The record shall

be returned to that tribunal.




                                             - 25 -
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

Title of Case                        In re Austin B.
                                     No. 2016-237-Appeal.
Case Number
                                     (99-511-04)
                                     June 10, 2019
Date Opinion Filed
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.

Written By                           Associate Justice Gilbert V. Indeglia

                                     Providence County Family Court
Source of Appeal

Judicial Officer From Lower Court    Associate Justice Howard I. Lipsey
                                     For State:

                                     Owen Murphy
Attorney(s) on Appeal                Department of Attorney General
                                     For Respondent:

                                     Lara Montecalvo
                                     Office of the Public Defender




SU‐CMS‐02A (revised June 2016)